Case: 12-40853       Document: 00512277959         Page: 1     Date Filed: 06/18/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                           June 18, 2013
                                     No. 12-40853
                                  Conference Calendar                      Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

GERONIMO TORRES-ORTIZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 7:12-CR-126-1


Before JONES, OWEN, and GRAVES, Circuit Judges.
PER CURIAM:*
       The Federal Public Defender appointed to represent Geronimo Torres-
Ortiz has moved for leave to withdraw and has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d
229 (5th Cir. 2011). Torres-Ortiz filed an untimely response, which we construe
as a motion for leave to file an out-of-time response and grant. We have
reviewed counsel’s brief and the relevant portions of the record reflected therein,
as well as Torres-Ortiz’s response. We concur with counsel’s assessment that the

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-40853    Document: 00512277959     Page: 2   Date Filed: 06/18/2013

                                 No. 12-40853

appeal presents no nonfrivolous issue for appellate review.        Accordingly,
counsel’s motion for leave to withdraw is GRANTED, counsel is excused from
further responsibilities herein, and the APPEAL IS DISMISSED. See 5TH CIR.
R. 42.2. Torres-Ortiz’s motion for the relief of counsel and for the appointment
of new counsel is DENIED. See United States v. Wagner, 158 F.3d 901, 902-03
(5th Cir. 1998).




                                       2